                                  Tirelli Law Group, LLC
                                                 Westchester Financial Center
                                                  50 MAIN STREET, STE. 1265
                                                WHITE PLAINS, NEW YORK 10606
                                                    PHONE (914)732-3222
Linda M. Tirelli*
Victoria Lehning**
Irina Lust ***
Todd Cushner ***
Alfred Hatem***
*Admitted CT, USDCCT, SDNY, EDNY and SCOTUS
**Senior Associate Admitted NY, USDC SDNY, EDNY, NDNY and SCOTUS
*** Of Counsel

                                                                                            July 14, 2021
Judge Sean H. Lane
United States Bankruptcy Judge
United States Bankruptcy Court
300 Quarropas Street
White Plains, New York 10601

                                                 Re.: Notice of Adjournment for
                                                 Chistopher Rocco Gizzo Chapter 13 Debtor
                                                 S.D.N.Y. Case No.: 19-22051-shl


Dear Hon. Judge Lane:

        This law office represents the Debtors, Christopher Rocco Gizzo, in regard to the
filing of a Chapter 13 bankruptcy.

        On consent of the parties and the Court, all matters in this case scheduled for July
20, 2021 at 10:00 AM, have been adjourned to September 15, 2021 at 10:00 AM. Please
be advised that a status report is to be filed on or before September 8, 2021. At this time
all hearings before Judge Lane are to be held telephonically. Please register with Court
solutions prior to the hearing date. This adjournment has been made pursuant to a
conversation with Ms. Tracey Mercado.

         Thank you for your kind attention to this matter. Please do not hesitate to contact
this office should you have any questions or concerns.

                                                                            Cordially,
                                                                            /s/ Victoria Reilly Lehning
                                                                            Victoria Reilly Lehning, Esq.
                                                                            Senior Associate

VRL/ms
cc: Krista M. Preuss, Chapter 13 Trustee via email kpreuss@ch13kp.com
    Jenelle Arnold, Esq. via email jarnold@aldridgepite.com
